Citation Nr: 1736284	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  12-20 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disability, to include asthma and chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for a respiratory disability, to include asthma and COPD.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1978 to May 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied reopening the claim.  The Veteran resides within the jurisdiction of the Los Angeles, California VA RO.

In March 2017, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The issue of entitlement to service connection for a respiratory disability, to include asthma and COPD is REMANDED to the Agency of Original Jurisdiction (AOJ) and will be addressed in the REMAND portion of the decision.


FINDINGS OF FACT

1.  By a July 1980 rating decision, the RO denied the Veteran's claim for service connection for a respiratory disability, to include asthma and COPD; she was advised of the RO's decision, and of her appellate rights.

2.  The Veteran did not initiate an appeal of the RO's decision within one year; nor was new and material evidence received within a year.

3.  Additional evidence received since the RO's July 1980 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for a respiratory disability, to include asthma and COPD, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The RO's July 1980 rating decision to deny service connection for a respiratory disability is final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for a respiratory disability.  38 U.S.C.A. §§ 1131, 5108 (West 2014; 38 C.F.R. §§ 3.303, 3.156 2016.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the present case, the RO, by a decision entered in July 1980, denied the Veteran's claim for service connection for a respiratory disability on grounds that asthma pre-existed, and was not activated by service.  The RO notified the Veteran of its decision, and of her appellate rights, but she did not initiate an appeal of the RO's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2016).

As a result, the RO's decision became final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2016).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the July 1980 rating decision, service connection for a respiratory disability was denied on the basis that asthma preexisted and was not aggravated by service.  The evidence received since the time of the RO's July 1980 rating decision includes two statements in support of the Veteran's claim from childhood friends D.S.D. and E.L., and the Veteran's testimony from the March 2017 hearing.  In the statements from her childhood friends, it was noted that she did not have asthma as a child and that, as an active child, she never used medication for any respiratory issues.  The Veteran testified at the March 2017 hearing that she first remembered suffering from asthma in basic training.  

As the RO denied the Veteran's claim, noting asthma pre-existed service, this evidence supports the contention that the disability did not preexist service.  This evidence was not before adjudicators when the Veteran's claim was last denied in July 2009, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for a respiratory disability, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for a respiratory disability is reopened.


REMAND

An opinion is needed as to whether a respiratory disability clearly and unmistakably preexisted service and was not aggravated.  See 38 U.S.C.A. § 1111 (2016) (providing a presumption of soundness where a disability is not noted on the examination when a Veteran is accepted for service).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to identify any outstanding private and VA treatment records, not already associated with the claims file, relevant to her claimed respiratory disabilities.  After obtaining necessary authorization from the Veteran, all outstanding records should be obtained.

2.  After obtaining any outstanding VA and private treatment records, schedule the Veteran for an examination to determine whether she has a current respiratory disability that is due to a disease or injury in service, to include episodes of wheezing and shortness of breath, diagnosed as asthma.  The examiner must review the entire claims file, to include a copy of this Remand.  Any indicated tests and studies must be accomplished.

The examiner should render opinions as to the following:

(a) Did a respiratory disability clearly and unmistakably (undebatably) preexist service and clearly and unmistakably undergo no aggravation in service?

(b) If the disability clearly and unmistakably did not preexist service is it at least as likely as not (50 percent probability or greater) that the current respiratory disability is linked to a disease or injury in service, to include episodes of wheezing and shortness of breath precipitated by running on the track, diagnosed as asthma, and/or allergic reactions to injections?

In offering the opinions, the examiner must consider the following evidence: 

* Service treatment records, to include the December 1977 entrance examination, which notes bronchitis as a child, and the April 1978 clinical Narrative Summary.
* Correspondence submitted by the Veteran, entitled 1) "Asthma and Its Implications for Military Recruits" 2) "Epidemiology of Asthma-Related Disability in US Armed Forces" and 3) "Allergic Contact Dermatitis: Early Recognition and Diagnosis of Important Allergens," all uploaded into VBMS on April 7, 2017.
* The Veteran's statement in support of her claim and submissions, also uploaded into VBMS on April 7, 2017.
* Statements from the Veteran's childhood friends noting she did not have asthmatic symptoms as a child when participating in physical activities, and that she never used medication for any respiratory issues.
* Private facility progress notes from 1996 to 1997, noting asthmatic bronchitis episodes, a history of asthma since the age of 12, and pneumonia in 1975 and 1977.
* October 2004 nursing notes indicating "no sports since childhood due to asthma."

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically considered in formulating any opinions.

The examiner should provide reasons for the opinions.

If a requested opinion cannot be provided without resorting to speculation, the examiner should state whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


